Exhibit 10.40

 

MASTER LEASE

 

BETWEEN

 

THE CITY OF BOONVILLE, MISSOURI

 

AND

 

DAVIS GAMING BOONVILLE, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

LEASED PREMISES

2

1.1

Leased Premises

2

1.2

Permitted Use

2

1.3

Physical Condition

2

1.4

Lease Term

2

1.5

Designation of Home Dock

2

 

 

 

ARTICLE 2

DEVELOPMENT AND CONSTRUCTION

3

2.1

General

3

2.2

Construction of Improvements

3

2.3

Riverboat Gaming Project Site Plan

3

2.4

Project Site

3

2.5

Construction of the Land Based Project

4

2.6

Critical Path

6

2.7

Project Engineer; Project Architect

7

2.8

Stoppage of Construction by the City

7

2.9

Completion of the Land Based Project

7

2.10

Access to the Riverboat Gaming Project and Inspection

8

2.11

Licenses and Permits

8

2.12

Additional Improvements

8

 

 

 

ARTICLE 3

RENT AND OTHER COSTS

9

3.1

Rent

9

3.2

Rebate of Rent

9

3.3

Costs

10

3.4

Net Lease

10

 

 

 

ARTICLE 4

OPERATIONS AND USE

10

4.1

Operations

10

4.2

Use of the Project Site

11

4.3

Traffic

11

4.4

Employment

11

4.5

Security/Safety

11

4.6

Thespian Hall

12

 

 

 

ARTICLE 5

REPAIRS AND MAINTENANCE

12

5.1

Maintenance and Repairs

12

5.2

Maintenance Reserve Fund

12

5.3

No Services Furnished

13

 

 

 

ARTICLE 6

INSURANCE

13

6.1

Insurance Coverages

13

6.2

Named Insureds

14

6.3

Waiver of Subrogation and Release

14

6.4

Cancellation/Modification Notice

14

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

INDEMNIFICATION

14

7.1

Indemnification of the City

14

7.2

Indemnification of Tenant

15

7.3

Notification

15

 

 

 

ARTICLE 8

TAKING AND DESTRUCTION OF PROJECT SITE

15

8.1

Taking of Facilities

15

8.2

Destruction of Riverboat Gaming Project

15

 

 

 

ARTICLE 9

COMPLIANCE WITH LAWS

16

9.1

General Compliance

16

9.2

Environmental Matters

16

 

9.2.1

Negative Covenants

16

 

9.2.2

Removal

16

 

9.2.3

Notification

17

 

9.2.4

Definitions

17

 

9.2.5

Survival

18

9.3

Inspection Rights

18

 

 

 

ARTICLE 10

IMPOSITIONS AND CONTEST

18

10.1

Impositions

18

10.2

Furnished Receipts

18

10.3

Utilities

18

10.4

Protection against Lien Claims

19

10.5

Contest of Liens, Laws and Taxes

19

10.6

City Joinder In Contest

19

 

 

 

ARTICLE 11

THE CITY’S PERFORMANCE OF TENANT’S COVENANTS

20

11.1

The City’s Right to Perform

20

11.2

Repayment by Tenant

20

 

 

 

ARTICLE 12

TERMINATION

20

12.1

Termination Events

20

12.2

Surrender and Delivery of the Project Site

22

12.3

Personal Property Not Removed

22

12.4

The City Not Responsible

22

12.5

Restoration

22

12.6

Survival

22

 

 

 

ARTICLE 13

DEFAULT AND REMEDIES

23

13.1

Default

23

13.2

Remedies

23

 

 

 

ARTICLE 14

BANKRUPTCY

25

14.1

Events of Bankruptcy

25

14.2

The City’s Remedies

25

 

 

 

ARTICLE 15

ASSIGNMENT/SUBLEASE/ENCUMBRANCE

27

15.1

Assignment, Subletting and Other Transfers

27

15.2

Limited Right to Encumber Leasehold Interest

29

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 16

COVENANTS

35

16.1

Covenants By the City

35

16.2

Covenants By Tenant

36

 

16.2.1

Enforceability

36

 

16.2.2

Power and Authority

36

 

16.2.3

No Conflicts

36

 

16.2.4

Financial Condition

36

 

16.2.5

No Contract Defaults

36

 

16.2.6

No Litigation

36

 

16.2.7

Opinion of Counsel

37

 

 

 

ARTICLE 17

GENERAL PROVISIONS

37

17.1

Notices

37

17.2

Police Power Limitation

38

17.3

Failure to Perform By the City

38

17.4

No Liability

38

17.5

Force Majeure

39

17.6

Certificates

39

17.7

Waiver of Jury Trial and Counterclaims

.39

17.8

Binding Effect

39

17.9

No Joint Venture Or Partnership

39

17.10

Attorneys Fees

40

17.11

Governing Law

40

17.12

Amendments

40

17.13

Entire Agreement

40

17.14

Multiple Originals

40

17.15

Severability

40

17.16

Interpretation

40

17.17

Waiver

40

17.18

Memorandum of Lease

41

 

iii

--------------------------------------------------------------------------------


 

MASTER.LEASE


BETWEEN


THE CITY OF BOONVILLE, MISSOURI


AND


DAVIS GAMING BOONVILLE, INC.,

 

THIS LEASE (this “Lease”) is made on July 18, 1997 by the City of Boonville,
Missouri, a Missouri third class city (the “City”) and Davis Gaming
Boonville, Inc. (f/k/a Gold River’s Boonville, Resort, Inc.) a Nevada
corporation (“Tenant”).

 

The City and Tenant entered into a Master Agreement for Boonville, Missouri
Riverboat Gaming Project dated March 7, 1994 and an Amendment to Master
Agreement for Boonville, Missouri Riverboat Gaming Project dated November 10,
1994, a Second Amendment to Master Agreement dated May 1, 1995, a Third
Amendment to Master Agreement and Amendment to Development Agreement dated
February 5, 1996, all as amended and restated pursuant to an Amended and
Restated Master Agreement dated as of July 18, 1997 (collectively the “Master
Agreement”) for the development of the Riverboat Gaming Project on the Project
Site, a map of which is attached as Exhibit A.

 

Under the Master Agreement, Water Street or Tenant is to acquire the Project
Site and transfer the Project Site, as acquired, to the City and construct the
Land Based Project pursuant to the Master Agreement and this Lease. The City is
to lease the Project Site to Tenant pursuant to this Lease.

 

Any capitalized term used in this Lease and not defined in this Lease shall have
the same meaning given, such term in the Master Agreement except that the term
“Project Site” shall for purposes of this Lease only refer to that portion of
the Project Site as defined in the Master Agreement which is actually acquired
by Tenant and transferred to the City. It is intended that for purposes of this
Lease, the Project Site shall change as additional property is acquired and
transferred to the City by Tenant under the Master Agreement and references to
Project Site shall refer to only those parcels of property otherwise within the
entire Project Site as contemplated in the Master Agreement and that at the time
have been transferred to or are owned by the City.

 

--------------------------------------------------------------------------------


 

ARTICLE 1
LEASED PREMISES

 

1.1           Leased Premises. The City leases to Tenant, and Tenant leases from
the City, the Project Site, as it may exist from time to time, when acquired by
the Tenant or Water Street and conveyed to the City. The legal description of
the Project Site as of the date of this Lease is attached as Exhibit B. As
additional parcels become part of the Project Site, the legal description of
such parcels will be added to Exhibit B. The parties acknowledge that, in
accordance with Section 1.3 of the Master Agreement, the City’s rights in the
Railroad Portion may arise under the Railroad Lease or by acquisition and that
the City’s rights in the DNR Portion may arise under the DNR Lease or by
acquisition. The parties acknowledge that the City does not currently own the
entire Project Site and that it is the sole responsibility of Tenant and Water
Street to acquire and transfer the Project Site to the City, but only to the
extent required under the Master Agreement.

 

1.2           Permitted Use. The sole permitted use of the Project Site is the
construction and operation of an integrated gaming and entertainment facility.
Tenant will operate the Riverboat Gaming Project in a manner consistent with
(i) the terms of the Master Agreement and this Lease, and (ii) all applicable
laws, rules and regulations.

 

1.3           Physical Condition. Except as otherwise provided in this Lease, -
Tenant accepts the Project Site, as is, without any representations or
warranties of any kind by the City.

 

1.4           Lease Term. The term (the “Term”) of this Lease shall commence on
the date hereof (the “Commencement Date”) and unless terminated earlier,
pursuant to this Lease, shall expire on the date (the “Expiration Date”)
ninety-nine (99) years after the Commencement Date, except that with respect to
those parts of the Subleased Portions which are subject to a Prime Lease, if the
Prime Lease for such Subleased Portion is earlier terminated, then the
Expiration Date with regard only to such Subleased Portion shall be the date on
which the Prime Lease for such Subleased Portion terminates. For purposes of
this Lease and the Project Documents, the term “Opening Date” shall mean the
date on which the Missouri Gaming Commission first issues a license to Tenant to
open the Riverboat/Floating Facility for business to the public.

 

1.5           Designation of Home Dock.  Pursuant to all applicable Missouri
gaming laws, including but not limited to Chapter 313, RSMo., Tenant designates
the City as its sole and exclusive “home dock” (as that term is defined in
Chapter 313, RSMo, as amended). This designation shall not prevent the temporary
docking of the Riverboat/Floating Facility at another location if the Project
Site is damaged during the period of repairs as long as Tenant is using its best
efforts to complete such repairs as expeditiously as

 

2

--------------------------------------------------------------------------------


 

possible, nor shall this designation prevent Tenant from acquiring additional
riverboats and designating different home docks for the different boats.

 

ARTICLE 2
DEVELOPMENT AND CONSTRUCTION

 

2.1           General. Tenant will, at its sole cost, develop the Riverboat
Gaming Project pursuant to the Project Documents and in the Phases set forth
herein. The parties acknowledge that the Phases or any combination thereof may
be pursued in whole or in part concurrently.

 

2.2           Construction of Improvements. Construction of all improvements in
accordance with the Project Documents (including all exhibits and attachments to
the Project Documents) is a condition of this Lease.

 

2.3           Riverboat Gaming Project Site Plan. Tenant, at its cost, will
prepare plans and specifications for the Riverboat Gaming Project and the Land
Based Project (the “Riverboat Gaming Project Site Plan”), including all
buildings, infrastructure and other construction, consistent with the Project
Documents. Tenant will submit the Riverboat Gaming Project. Site Plan for review
and approval by the City. Prior to the date Tenant commences construction of the
Riverboat Gaming Project, the Riverboat Gaming Project Site Plan will be
attached to this Lease as Exhibit C and thereby made a part of this Lease,
subject to subsequent revisions as are approved by the City in its reasonable
discretion in the event of any substitution between the Preferred Site
Configuration and the Alternate Site Configuration. The construction of the
Riverboat Gaming Project will be completed substantially in accordance with the
Riverboat Gaming Project Site Plan and all applicable laws, rules and
regulations. Tenant will obtain the written approval of the City before making
any material changes in the Riverboat Gaming Project Site Plan. The City agrees
to act promptly and reasonably with respect to all requests for approval of the
Riverboat Gaming Project Site Plan and/or modifications thereof.

 

2.4           Project Site. Tenant, with the City’s assistance, at Tenant’s sole
cost, will prepare all plats, obtain all vacation of streets, easements,
construction permits, floor plans, certificates, utility consents for relocation
of utilities, surveys and perform all other actions necessary for the
development and operation of the Riverboat Gaming Project. Tenant will grant to
the City, in a form which is reasonably acceptable to Tenant and the City, all
easements reasonably requested by the City with respect to the Project Site and
normally granted to a City in a development. All streets within the Project Site
shall be public streets provided that all land up to the curb line will remain,
pursuant to this Lease, leased to Tenant.

 

3

--------------------------------------------------------------------------------


 

2.5           Construction of the Land Based Project.

 

2.5.1      Tenant will complete construction of the Land Based Project in two
phases, Phase I/II and Phase III.

 

2.5.1.1           INTENTIONALLY DELETED

 

2.5.1.2           No later than June 23, 1997, Tenant will fund the Acquisition
Escrow Account (as provided in the Acquisition Escrow Agreement) in the amount
provided for in Section 2.5.2 of the Master Agreement. No later than the date on
which Tenant begins construction of Phase I/II, Tenant will place into the
Construction Escrow Account the sum of One Million Dollars ($1,000,000). During
Phase I/II, and in all event (but subject to Section 17.5) no later than
April 3, 2001, Tenant will (i) acquire and/or complete construction of the
Riverboat/Floating Facility; (ii) complete the acquisition of the Project Site;
and (iii) complete the construction of Phase I/II in accordance with the Project
Documents and the final Riverboat Gaming Project Site Plan.

 

2.5.1.3           Phase III will occur in accordance with the terms hereof on an
ongoing basis as cash for capital expenditures is generated from operations;
provided, however, Phase III must be completed, subject to the provisions of
Section 17.5 of this Lease, no later than April 3, 2000. Before proceeding with
any Phase III Project Increments, Tenant will, pursuant to the Construction
Escrow Agreement, fund the Construction Escrow Account with respect to the
applicable Project Increment to the extent not then completed. Tenant, will
allocate three and one half percent (3.5%) (“Applicable Gross Revenues”) of the
gross revenues (“Gross Revenues”) from the Riverboat Gaming Project to pay for
the Project Increments and will, within twenty days after each March 31,
June 30, September 30 and December 31 occurring between the Opening Date and the
date on which the Construction Escrow Account has been fully funded with respect
to all of the Project Increments not then completed, deposit into the
Construction Escrow Account the full amount of the Applicable Gross Revenues
realized during the calendar quarter then ended. Tenant will provide to the City
copies of all reports filed with the Missouri Gaming Commission relating to
Gross Revenues as well as monthly financial statements and yearly audited
financial statements for the Riverboat Gaming Project. Once the allocated and
Applicable Gross. Revenues are sufficient to fund a Project Increment, the
construction of which at such time is then appropriate in Tenant’s

 

4

--------------------------------------------------------------------------------


 

reasonable business judgment for the overall benefit of the Riverboat Gaming
Project, Tenant shall submit and diligently pursue the building or other
applicable permit. No later than thirty (30) days after the issuance of a
building or other applicable permit from the City of Boonville to construct a
Project Increment, Tenant shall (i) fund the Construction Escrow Account as
provided in the Construction Escrow Agreement to the extent not then fully
funded with respect to such Project Increment from deposits of Applicable Gross
Revenues (it being understood that in all events and regardless of insufficient
Applicable Gross Revenues, Phase III must be completed, including payment in
full of the Additional Payment, subject to Section 17.5, no later than April 3,
2000); (ii) enter into Construction Contracts with contractors reasonably
acceptable to the City; and (iii) commence construction of such Project
Increment. This procedure will be repeated with respect to all Project
Increments. Without affecting the obligation of the Developer to complete Phase
III no later than April 3, 2000, including payment in full of the Additional
Payment, subject to Section 17.5, in the event that all of the Project
Increments have been completed other than payment of the Additional Payment, the
funds thereafter from time to time on deposit in the Phase III Construction
Escrow Subaccount shall be disbursed to the City as installments of the
Additional Payment on each April 30, July 31, October 31, and January 31 until
the Additional Payment has been paid in full.

 

2.5.2       Tenant will not commence construction of any portion of the Land
Based Project or any Project Increment until the following conditions have been
satisfied or waived with respect to such portion or Project Increment by the
City, in addition to any other conditions and requirements imposed by this Lease
or the Project Documents:

 

2.5.2.1     the City approves the Riverboat Gaming Project Site Plan;

 

2.5.2.2     INTENTIONALLY DELETED

 

2.5.2.3     Tenant has funded the Construction Escrow Account in the amount of
$1,000,000 and has obtained all payment, performance and completion bonds in
form and amount approved by the City as required under Article 6 of this Lease;

 

2.5.2.4     Tenant has obtained all permits and other governmental approvals
necessary to commence construction;

 

5

--------------------------------------------------------------------------------


 

2.5.2.5     Tenant has provided to the City copies of the contract with each of
its contractors. In addition, but not as a condition of commencement of
construction, Tenant shall provide to the City a copy of each subcontractor’s
contract within ten (10) days of receipt by Tenant of each contract;

 

2.5.2.6     the Commencement Date has occurred;

 

2.5.2.7     the applicable portions of the Project Site have been transferred to
the City; and

 

2.5.2.8     the contracts (the “Contracts”) with any architect, other design
professional and any general contractor shall provide, in form and substance
reasonably satisfactory to the City, for the assignment of the Contracts to the
City as security to the City for Tenant’s performance under this Lease, and
Tenant shall provide the City copies of the Contracts, together with the further
agreement of the respective parties to such Contracts, that if this Lease is
terminated, the City may, at its election, use the Riverboat Gaming Project Site
Plan as well as any other plans and specifications relating to the Land Based
Project upon the payment of any future sums due to any party to the Contract.
Tenant conditionally assigns the Contracts and the Riverboat Gaming Project Site
Plan to the City, effective upon the termination of this Lease and notice by the
City of its exercise of such assignment. Such assignment is self-operative upon
the City giving such notice without requirement of further action or
documentation by the parties. Notwithstanding anything to the contrary contained
in this Section 2.5.2.8, a “Lender” (as defined in Article 15 below) shall not
be prohibited from possessing a security interest in the Contracts during the
term of a “Leasehold Encumbrance” (as defined in Article 15 below) as long as
the City’s rights are superior to Lender’s rights if and when this Lease
terminates.

 

2.6           Critical Path.

 

2.6.1        Simultaneously with the funding of the Construction Escrow Account,
Tenant will provide a “Phase I/II Critical Path” to the City which will set
forth the projected start date of each improvement in the Phase I/II Land Based
Project and the Riverboat/Floating Facility, the manner in which each
improvement in the Phase I/II Land Based Project and the Riverboat/Floating
Facility will be constructed and a projected completion date for each
improvement in the Phase I/II Land Based Project and the Riverboat/Floating
Facility.

 

6

--------------------------------------------------------------------------------


 

2.6.2                        INTENTIONALLY DELETED

 

2.6.3                        Simultaneously with the funding of the Construction
Escrow Account for each Project Increment in the Phase III Land Based Project,
Tenant will provide the City a “Phase III Critical Path”, which will set forth
the projected start date for each such Project Increment, the manner in which
such Project Increment will be constructed and a projected completion date for
such Project Increment.

 

2.6.4                        Tenant shall have the right to modify the Critical
Path(1) for each Phase of the Riverboat Gaming Project with the City’s prior
written consent which consent shall not be unreasonably withheld or delayed.

 

2.7                                Project Engineer; Project Architect.  
Throughout the period of construction of the Land Based Project, the Project
Engineer and the Project Architect, engaged at Tenant’s sole cost, and approved
by the City, which approval may not be unreasonably withheld or delayed, shall
be retained on behalf of and for the benefit of Tenant and the City, to monitor
and check the progress of Tenant’s work on the Land Based Project. The Project
Engineer and the Project Architect will be given reasonable access to the
Project Site and all plans, specifications and other permits, documents and
reports relating to the construction of the Land Based Project.

 

2.8                                Stoppage of Construction by the City.   Where
there is a material deviation from the Riverboat Gaming Project Site Plan which
has not been approved by the City, the City will have the right, after written
notice to Tenant, and failure to cure as provided in this Lease, to order
stoppage of construction and demand that such condition be corrected. After
issuance of such an order in writing by the City, no further work will be done
on the construction of the Land Based Project without the prior written consent
of the City, until such conditions have been substantially corrected.

 

2.9                                Completion of the Land Based Project.

 

2.9.1                        Neither any portion of the Phase I/II Land Based
Project nor any Project Increment will be operated until the Project Engineer
has certified the substantial completion of the infrastructure (i.e. the
streets, sewers, utilities, and parking lots) with respect to such portion of
the Phase I/II Land Based Project or Project Increment, as the case may be, and
the Project Architect certifies that such portion or Project Increment has been
substantially completed and the

 

--------------------------------------------------------------------------------

(1)                                  The Phase I/II Critical Path and the Phase
III Critical Path are collectively referred to as the “Critical Path.”

 

7

--------------------------------------------------------------------------------


 

City issues a temporary occupancy permit (each such date shall be the
“Completion Date” with respect to the work which Tenant wishes to utilize).

 

2.9.2                        Upon completion of Phase I/II and each respective
Project Increment, Tenant will provide the City with a complete and legible set
of all as-built plans and specifications (including all operating manuals for
mechanical systems but excluding surveillance and security systems and secure or
sensitive areas) regarding the same, as such plans and specifications may be
amended from time to time, within thirty (30) days after such as-built plans and
specifications or amendments are received by Tenant. Notwithstanding the
foregoing, the City, at its sole discretion, may permit operation of part of the
Riverboat Gaming Project prior to certification of substantial completion.

 

2.9.3                        Tenant agrees not to open the Riverboat Gaming
Project for business to the public until Phase I/II has been substantially
completed.

 

2.10                          Access to the Riverboat Gaming Project and
Inspection.   Tenant will advise the city regarding the progress of negotiating
and contracting for the construction of the Riverboat Gaming Project. The city
and Tenant will meet on a mutually agreeable day and time, at a mutually
agreeable place, on a monthly basis to discuss the status of the Riverboat
Gaming Project generally. Until the construction of the Riverboat Gaming Project
is completed, each party will use its reasonable best efforts to keep the other
informed as to the status of its efforts and all material events occurring with
respect to the Riverboat Gaming Project. The city or its duly appointed agents
may, at all reasonable times, enter upon the Project Site and examine and
inspect the Riverboat Gaming Project.

 

2.11                          Licenses and Permits.   Tenant will, using its
best efforts, apply for and obtain all gaming licenses; occupational permits and
construction licenses and approvals necessary for the Riverboat Gaming Project.

 

2.12                          Additional Improvements.   Tenant may not
materially alter or (other than as necessary for and as directly related to
required repairs) enlarge or structurally change any improvements constructed in
the Project Site or construct additional improvements on the Project Site
without the City’s prior written consent and approval of plans and
specifications for such changes or additions, which consent and approval will
not be unreasonably withheld or delayed.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 3
RENT AND OTHER COSTS

 

3.1                                Rent.

 

3.1.1                        Notwithstanding anything to the contrary contained
in any Project Document, Tenant will pay a rent payment (the “Lump Sum Rent”) of
$1,700,000 to the City, as follows:

 

(1)                              the sum of Two Hundred Thousand Dollars
($200,000) has been paid, which the City acknowledges it has already received;
and

 

(2)                              the sum of One Million Five Hundred Thousand
Dollars ($1,500,000) shall be paid in two installments, as follows: (i) the
first installment (the “First Installment”) shall be in the amount necessary to
fund the design and/or engineering of the Traffic Improvements, and shall be
payable no later than ten (10) days after such amount has been determined (and
the parties acknowledge that in partial payment of the First Installment, the
Tenant has advanced to the City the sum of One Hundred Fifty Thousand Dollars
($150,000)), and (ii) the second installment shall be in the amount of One
Million Five Hundred Thousand Dollars ($1,500,000) less the First Installment
(to the extent then previously paid), and shall be payable on or before Tenant
begins construction of Phase I/II.

 

The Lump Sum Rent will be fully earned by the City upon the dates due in
consideration of the lost opportunity to the City for alternative uses and
development of the Project Site.

 

3.1.2                        Tenant’s payment of the Lump Sum Rent pursuant to
Section 3.1.1 is a condition of this Lease.

 

3.1.3                        Except as otherwise expressly provided in this
Lease, Tenant shall be solely responsible for all obligations, including all
monetary requirements under each Prime Lease.

 

3.1.4                        Other than the Lump Sum Rent and the rent required
in each Prime Lease, there shall be no other rent, percentage rent, or any
equivalent payment constituting rent or docking fees, other than Impositions
(defined below) and the Additional Payment (which is a Phase III Project
Increment), required to be paid to the City under this Lease.

 

3.2                                Rebate of Rent.   After the City has received
Eight Hundred Thousand Dollars ($800,000) in Fees (defined below), Tenant

 

9

--------------------------------------------------------------------------------


 

will receive a dollar for dollar rebate (the “Rebate”), up to $200,000, of the
Lump Sum Rent for every additional dollar which the City receives from the
admission fees (the “Fees”) paid with respect to each gaming passenger of the
Riverboat/Floating Facility pursuant to Section 313.820.1, RSMo, or any
subsequent section of the Missouri statutes which imposes the same or similar
admission fee (regardless of how such admission fee is identified), during the
one-year period following the Opening Date. The City shall pay the Rebate to
Tenant within thirty (30) days of the City’s receipt of the Fees from the State
of Missouri. Except as provided by this Section 3.2, Tenant shall not be
entitled to any rebate, refund or proration of the Lump Sum Rent for any reason.

 

3.3                                Costs.   Except as otherwise provided in this
Lease, the Riverboat Gaming Project will be developed and operated at the sole
cost of Tenant and the City will have no liability and. will bear no expense
whatsoever for any of the costs or expenses associated with the Riverboat Gaming
Project.

 

3.4                                Net Lease.   After the Commencement Date,
except as expressly provided in this Lease, all costs, expenses and obligations
of every kind and nature whatsoever relating to the Project Site and/or the
operation of the Riverboat Gaming Project, which may arise or become due during
or after the Term (but only with respect to the period of time within the Term
of this Lease), shall be paid by Tenant, and the City shall be protected,
defended, indemnified and held harmless by Tenant from and against the payment
of same and/or any obligation or claimed obligation to pay the same.

 

ARTICLE 4
OPERATIONS AND USE

 

4.1                                Operations.   Tenant will have the right
(subject to the provisions of Article 12 of this Lease) and responsibility to
continuously operate, subject to Section 17.5 of this Lease, the Riverboat
Gaming Project in the manner set forth in this Lease; provided, however Tenant
may change the nature and character of the businesses located within the
Activity Center, in Tenant’s reasonable discretion. Tenant will keep the
non-enclosed areas of the Land Based Project (including, without limitation, the
amphitheater) open to the general public, without charge, as an outdoor public
area provided that Tenant shall have the right to close the park areas after
11 p.m. and prior to 6 a.m. and at other times for reasonable security and
safety reasons. Tenant agrees and acknowledges that the Riverboat Gaming Project
is to be operated as an integrated entertainment and gaming facility and that
Tenant’s operation of the Riverboat Gaming Project is part of the City’s
consideration for selecting Tenant as operator of a riverboat casino facility,
granting urban redevelopment rights to Water Street and entering into this
Lease, the Master Agreement and the other Project Documents.

 

10

--------------------------------------------------------------------------------


 

4.2                                Use of the Project Site.

 

4.2.1                        Tenant will conduct its gaming business, and
operate the Riverboat Gaming Project, in all respects in a quality manner and in
accordance with the highest standards of operation for similar businesses on the
Missouri and Mississippi Rivers in Missouri. The Riverboat Gaming Project will
not be operated in any manner which is unlawful, immoral or would constitute a
nuisance. Toward that end, Tenant agrees that it will not sell, distribute,
display or offer to sell any item, or permit any subtenant, licensee or
concessionaire in the Project Site, to sell, distribute, display or offer to
sell any item, which is inconsistent with the quality of operation and the
ambiance and character of the Riverboat Gaming Project, or which might tend to
injure or detract from the moral character or image of the Riverboat Gaming
Project. Without limiting the generality of the foregoing, Tenant will not
permit the sale, distribution, display or offer for sale of (i) any roach clip,
water pipe, toke, coke spoon, cigarette papers, hypodermic syringe or other
paraphernalia commonly used in the use or ingestion of illicit drugs, or
(ii) any pornographic newspapers, books, magazines, films, performance pictures,
video, representation or merchandise of any kind.

 

4.2.2                        Tenant will, at its expense: (i) keep the Riverboat
Gaming Project clean, including but not limited to the removal of ice and snow
from all streets, traffic ways, alleys, walkways, parking lots, and other areas
within the Project Site reasonably requested by the City, and in a sanitary
condition; (ii) replace promptly any broken glass; and (iii) keep any garbage,
trash, rubbish or other refuse in City approved containers until removed, which
will be done on a reasonable basis; and (iv) Tenant will, at its cost, use its
reasonable best efforts to keep the Riverboat Gaming Project free of rodents,
vermin and other pests.

 

4.3                                Traffic.   Tenant and the City will agree
upon a traffic flow plan which provides that traffic may gain access to the
Riverboat Gaming Project while minimizing the usage of the residential streets
in the vicinity of the Project Site.

 

4.4                                Employment.   Tenant will give preference to
residents of and businesses located in the City of Boonville as well as minority
owned and women owned businesses with respect to employment in connection with
the construction and operation of the Riverboat Gaming Project subject to all
federal, state and local employment and anti-discrimination laws and subject to
their ability to perform.

 

4.5                                Security/Safety.   Tenant will implement and
carry out reasonable security and safety measures for the Riverboat Gaming

 

11

--------------------------------------------------------------------------------


 

Project. This obligation shall in no way lessen the obligation of the City to
provide normal police and law enforcement services to Tenant and the Riverboat
Gaming Project as are available to other businesses located in the City of
Boonville. The City and Tenant agree to cooperate to implement satisfactory
coordination between the security provided by Tenant and the City’s police
responsibilities.

 

4.6                                 Thespian Hall.   Tenant will coordinate
activities at the Land Based Project with those of Thespian Hall to promote year
round activities at Thespian Hall. Tenant will ensure that activities at. the
Land Based Project will not compete with activities at Thespian Hall. It is
expressly acknowledged that the operations of the Riverboat/Floating Facility
shall not be deemed competition with the activities of Thespian Hall.

 

ARTICLE 5
REPAIRS AND MAINTENANCE

 

5.1                                 Maintenance and Repairs.   Tenant, at its
sole cost, will repair, maintain and care for the Riverboat Gaming Project and
shall keep the same in good order and condition, except for reasonable wear and
tear, and shall make all necessary repairs, interior and exterior, structural
and nonstructural. All repairs and maintenance will be of at least the same
quality as the original work, ordinary wear and tear excepted.

 

5.2                                 Maintenance Reserve Fund.   Prior to Opening
Date, Tenant will establish a repair and maintenance reserve fund (the
“Maintenance Reserve Fund”) which will equal the annual estimated “Recurring
Repair and Maintenance Expenditures” (as defined below) for the portion of the
Land Based Project to be completed by the Opening Date. The Maintenance Reserve
Fund will be adjusted yearly to the prior year’s Recurring Repair and
Maintenance Expenditures for the portion of the Land Based Project completed on
the first day of the prior year plus an amount equal to the reasonable annual
estimated Recurring Repair and Maintenance Expenditures for any other portion of
the Land Based Project to be used during the then commencing year. Tenant will
each year deposit additional funds into the Maintenance Reserve Fund as needed
to bring the balance of the Maintenance Reserve Fund to the level required for
the year commencing. The Maintenance Reserve Fund will be held by the City, as
landlord, in an interest bearing account with all interest to be paid to Tenant,
and may be used by the City if Tenant defaults in its repair or maintenance
obligations under the Project Documents or if this Lease and/or the Master
Agreement terminates. As used herein, “Recurring Repair and Maintenance
Expenditures” means expenditures, whether or not capitalized, for repair and
maintenance in the ordinary course of operation of the Land Based Project:
(i) of the improvements at the Land Based Project, and (ii) of the landscaping
at the Project Site. Recurring Repair and Maintenance Expenditures shall not
include, however: (a) costs of

 

12

--------------------------------------------------------------------------------


 

snow removal, lawn mowing, janitorial services and other routine operating
expenses, or (b) the amount of any extraordinary capital expenditures by Tenant
for major replacement of or additions to the landscaping at the Project Site or
the improvements at the Land Based Project.

 

5.3                                 No Services Furnished.   The City shall not
be required to furnish to Tenant any utilities, facilities or services of any
kind whatsoever during the Term other than normal fire, police and other law
enforcement services as are available to other businesses in the City of
Boonville; provided, further, that if the City also operates any public utility,
then such services from such public utility will be available to Tenant and
Tenant shall pay to the City for such services the same rates as any other
commercial customer of similar size. The City shall in no event be required to
make any alterations, rebuildings, replacements, changes, additions,
improvements or repairs during the Term.

 

ARTICLE 6
INSURANCE

 

6.1                                 Insurance Coverages.   Tenant will
continuously throughout the Term provide, at its sole cost, the following
insurance for the Riverboat Gaming Project in amounts approved by the City:
standard property peril insurance in the amount of full replacement value,
excluding foundation and footers; flood and earthquake insurance to the extent
reasonably available in the amount of replacement value for the Land Based
Project; commercial (comprehensive) liability insurance policies, including (but
not limited to) bodily injury, property damage, contractor’s liability coverage,
with broad form property damage endorsement or its equivalent with initial
limits of no less than $1,000,000 per occurrence and $2,000,000 in the
aggregate; completion and performance bond in standard form and in an amount not
less than the total amount of the contract for the work to be completed under
such contract on the Riverboat Gaming Project; comprehensive automobile
liability insurance with initial limits of no less than $1,000,000 per
occurrence and $1,000,000 in the aggregate; builder’s risk and (if Tenant is
contracting for a boat to be built) ship builder’s risk insurance; umbrella and
excess umbrella insurance with initial limits of no less than $10,000,000; and
Workers’ Compensation, Longshoreman and Harbor Workers and Maritime Liability
(Jones Act Coverage) insurance policy or similar insurance in form and amounts
required by law, including employer’s liability. All limits set forth in this
Lease shall annually be adjusted for inflation. Notwithstanding the foregoing,
in lieu of Tenant obtaining such completion and performance bond, Tenant may, at
its option, provide a guaranty in form and content reasonably acceptable to the
City on the part of a person or entity of financial strength reasonably
acceptable to the City guaranteeing to the City, in the event the contractor
fails to perform under the construction contract and the construction contract
is terminated as a result thereof, the

 

13

--------------------------------------------------------------------------------


 

payment of that amount, if any, which is incurred by the City in causing the
completion of the work which is the subject of the construction contract and
which exceeds the contract price under the construction contract at the time of
the contract’s termination (exclusive of any net increase solely attributable to
change orders modifying the scope of the work and generated by the City after
the contract’s termination or other cost increases solely attributable to acts
or omissions of the City).

 

6.2                                 Named Insureds.   All policies of insurance
provided for in this Article 6 shall name Tenant as the insured, and the City as
an additional named insured, as their respective interests may appear. Prior to
the Commencement Date, and at least thirty (30) days before the expiration of
each policy then in force, Tenant shall deliver to the City certificates
evidencing the existence of all required insurance policies.

 

6.3                                 Waiver of Subrogation and Release.  
Provided that the following can be obtained and at a reasonable cost. (Tenant
acknowledging that as of the date of this Lease, the following can be obtained
and at a reasonable cost), each such policy shall contain an endorsement
containing a waiver of subrogation so that no act or omission of the City or
anyone operating under rights granted by it shall affect or limit the obligation
of the issuing insurance company to pay the amount of any loss sustained. Tenant
for itself and all parties claiming by, through or under it, release and
discharges the City, its officers and agents, from all losses, damages, claims
or liabilities arising by reason of any peril insurable (subject to exceptions
and exclusions of such policy) pursuant to the property peril insurance policy
required under Section 6.1 hereof.

 

6.4                                 Cancellation/Modification Notice.   Each
such policy or certificate issued by the insurer shall contain an agreement by
the insurer that such policy shall not be canceled, modified, nonrenewed or
amended without at least thirty (30) days prior written notice to the City.

 

ARTICLE 7
INDEMNIFICATION

 

7.1                                 Indemnification of the City.   Tenant will
defend, indemnify and hold harmless the City against and in respect of any
obligation, liability (excluding any exemplary damages) or expense (including
court costs and reasonable attorneys’ fees) incurred by the City as a result of
any claim or action brought against the City arising out of the acquisition,
development or operation of the Riverboat Gaming Project or in connection with
the Project Site or the Riverboat Gaming Project except damages arising out of
the negligence or willful misconduct of the City, its agents and employees, or
the City’s failure to properly follow the statutory

 

14

--------------------------------------------------------------------------------


 

and other governing rules and procedures required of the City to properly take
an action.

 

7.2                                 Indemnification of Tenant.   The City will
defend, indemnify and hold harmless Tenant against and in respect of any
obligation, liability (excluding any exemplary damages) or expense (including
court costs and reasonable attorneys’ fees) incurred by Tenant as a result of
any claim or action brought against Tenant arising out of any (i) negligence or
willful misconduct of the City or its agents or employees, as landlord, or
(ii) any misfeasance or malfeasance of the City or its agents or employees in
its capacity as a governing body, in connection with the Project Site or the
Riverboat Gaming Project.

 

7.3                                 Notification.   The party seeking
indemnification (the “Indemnitee”) shall notify the party from whom
indemnification is sought (the “Indemnitor”) in writing of any action, suit or
proceeding for which indemnification is sought and the Indemnitor shall have the
right to retain counsel of the Indemnitor’s reasonable choice and at the sole
cost of the Indemnitor, to defend the Indemnitee; provided, however, the
Indemnitor shall not enter into any settlement without the prior written consent
of the Indemnitee, which consent shall not be unreasonably withheld or delayed.

 

ARTICLE 8
TAXING AND DESTRUCTION OF PROJECT SITE

 

8.1                                 Taking of Facilities.   If all or any part
of Tenant’s leasehold interest under this Lease is taken through powers of
eminent domain exercised by a governmental entity other than the City, Tenant
shall receive 90% and the City shall receive 10% of the condemnation award. If
any part of the Project Site is taken through the exercise of eminent domain,
Tenant shall have the right to reconfigure the Project Site and modify the
Riverboat Gaming Project as necessary as the result of the eminent domain. The
City shall not grant any eminent domain rights with respect to the Project Site
other than to Water Street so long as this Lease remains in effect.

 

8.2                                 Destruction of Riverboat Gaming Project.  
If nonmaterial damage or destruction occurs with respect to all or any part of
the Riverboat Gaming Project during the Term, Tenant shall rebuild that portion
of the Riverboat Gaming Project destroyed and all work performed shall be of at
least equal quality to the original work, ordinary wear and tear excepted. If
material damage or destruction occurs with respect to all or any part of the
Riverboat Gaming Project during the Term, Tenant may rebuild that portion of the
Riverboat Gaming Project destroyed and all work performed shall be of at least
equal quality to the original work, ordinary wear and tear excepted; provided,
however if Tenant elects not to rebuild then Tenant shall pay to the City
(i) all insurance proceeds, other

 

15

--------------------------------------------------------------------------------


 

than any loss of income or loss of business proceeds, payable with respect to
the Land Based Project together with the deductible amount under the insurance
policy(ies) with respect to which Tenant is to pay the proceeds to the City or
(ii) if the amount of the damage does not exceed the deductible, the amount of
the damage, and this Lease shall terminate.

 

ARTICLE 9
COMPLIANCE WITH LAWS

 

9.1                                General Compliance.   During the Term,
Tenant, at its sole cost, shall promptly comply with all applicable present and
future laws, ordinances, orders, rules, regulations and requirements of all
federal, state and municipal governments, departments, commissions, boards and
officers, or other body or bodies exercising similar functions, foreseen or
unforeseen, ordinary as well as extraordinary, which may be applicable to the
Riverboat Gaming Project.

 

9.2                                Environmental Matters.

 

9.2.1                        Negative Covenants.   Tenant covenants and agrees
not to: (i) bring to or place on the Riverboat Gaming. Project any Hazardous
Materials (defined below) other than in such Quantities as are reasonably
necessary in connection with the conduct of Tenant’s business at the Riverboat
Gaming Project; (ii) dump, flush or otherwise dispose of any Hazardous Materials
(defined below) into the Missouri River or any drainage, sewage or waste
disposal systems serving the Riverboat Gaming Project; (iii) generate, store or
use (other than in such quantities as are reasonably necessary in connection
with the conduct of Tenant’s business at the Riverboat Gaming Project), release,
spill or dispose of any Hazardous Materials (defined below) in or on the
Riverboat Gaming Project except in strict compliance with Environmental Laws
(defined below); (iv) transfer or transport any Hazardous Materials (defined
below) from the Riverboat Gaming Project to any other location except in strict
compliance with Environmental Laws (defined below); (v) commit or allow to be
committed in or on the Riverboat Gaming Project any act which would require any
reporting or filing of any notice with any governmental agency pursuant to any
Environmental Law (defined below).

 

9.2.2                        Removal.   Tenant agrees that if during the Term it
or anyone shall generate, store (other than in such quantities as are reasonably
necessary in connection with the conduct of Tenant’s business at the Riverboat
Gaming Project), release, spill, dispose of, or transfer or transport (other
than in such quantities as are, reasonably necessary in connection with the
conduct of Tenant’s business at the Riverboat. Gaming Project) to the Riverboat
Gaming Project any

 

16

--------------------------------------------------------------------------------


 

“Hazardous Materials” (defined below), Tenant will immediately remove the same,
at its sole cost, in the manner provided by all applicable “Environmental Laws”
(defined below); regardless of when such Hazardous Materials are discovered.
Furthermore, Tenant shall (i) pay and (ii) indemnify, defend and hold the City
harmless against, all fines, penalties, claims, demands and other assessments
(including without limitation, remediation costs and environmental damages)
imposed or brought by any governmental agency or others with respect to any
Hazardous Materials and will immediately repair and restore any portion of the
Riverboat Gaming Project and/or the Missouri River which it damages or disturbs
in removing any such Hazardous Materials and remediating the Riverboat Gaming
Project to the condition which existed prior to the damage \or disturbance.

 

9.2.3                Notification. Tenant shall deliver promptly to the City any
notices, orders or similar documents received from any governmental agency or
official concerning any violation of any Environmental Laws or with respect to
any Hazardous Materials affecting or emanating from the Riverboat Gaming
Project.

 

9.2.4                Definitions.

 

9.2.4.1     As used in this Lease, the term “Hazardous Materials” shall be
interpreted broadly to mean and include any oils, petroleum, petroleum
by-products, asbestos, polychlorinated biphenyls, urea formaldehyde, and any
other toxic or hazardous wastes, materials, pollutants and substances which are
defined, classified., determined or identified as such in any Environmental
Laws, or in any judicial or administrative interpretation of Environmental Laws.

 

9.2.4.2     As used in this Lease, “Environmental Laws” shall mean all federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, licenses, agreements or other governmental restrictions
relating to the environment or to emissions, discharges or releases of
pollutants, contaminants, petroleum or petroleum by-products, chemicals or
industrial, toxic or hazardous substances, materials or wastes into the
environment including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or their cleanup or other
remediation.

 

17

--------------------------------------------------------------------------------


 

9.2.5        Survival.   The obligations of Tenant contained in this Section 9.2
shall survive the termination of this Lease.

 

9.3           Inspection Rights.   The City, its officers, employees,
contractors and agents shall have the right, but not the duty, to inspect the
Project Site and Tenant’s relevant environmental, land use and other documents,
and to perform such tests on the Project Site and the adjacent river as are
reasonably necessary to determine whether Tenant is complying with the material
terms of.this Article 9 at any reasonable time, so long as such inspection does
not reasonably interfere with Tenant’s ongoing business operations. The City
shall be responsible for any and all damage it, its officers, employees,
contractors or agents cause, with respect to the Project Site and/or the
Riverboat Gaming Project as the result of their inspection or testing hereunder.

 

ARTICLE 10
IMPOSITIONS AND CONTEST

 

10.1         Impositions.          Tenant will pay or cause to be paid, subject
to Section 10.5 of this Lease, all current and past due taxes, including but not
limited to ad valorem taxes and special assessments which constitute or will
constitute if not paid, a lien on the Project Site, the Land Based Project, the
leasehold interest created by this Lease, or the “Improvements and Personalty”
(defined below) (subject to Sections 3.1.4 and 16.1) (collectively referred to
as the “Taxes”) prior to the Taxes being past due, which at any time on or after
the.Commencement Date may be assessed, levied, confirmed, imposed upon, and/or
become due and payable during the balance, if any, of the Term; provided,
however, that if, by law, any Taxes may, at the option of the taxpayer, be paid
in installments, Tenant may pay the same in equal installments over the period
of time allowed by law, provided, however, that Tenant shall pay all such
installments remaining unpaid at the termination of this Lease. It is the
intention of the parties that the Land.Based Project, the leasehold interest
created by this Lease and the.Improvements and Personalty will be subject to
taxation under Missouri law notwithstanding that the land constituting the
Project Site is owned by the City.

 

10.2         Furnished Receipts.   Tenant, upon written request of the City,
shall furnish to the City, within thirty (30) days after the date of such
request, official receipts of payment issued by the appropriate taxing
authority, or other evidence of payment satisfactory to the City.

 

10.3         Utilities.   During the Term, Tenant shall be solely responsible
for paying for all utilities required for operation of the Riverboat Gaming
Project and shall make all payments for or with respect to the same on a timely
basis.

 

18

--------------------------------------------------------------------------------


 

10.4         Protection against Lien Claims.   All work on the Land Based
Project will be performed by Tenant in such a manner that the Land Based Project
will remain free and clear at all times of all liens and encumbrances of any
nature except for Taxes not yet due and payable and liens created by persons
working under the direction of the City for which payment is not the
responsibility of Tenant. Subject to the foregoing, Tenant will promptly pay and
discharge all claims and liens in connection with the Land Based Project.
Notwithstanding the foregoing, Tenant shall not be liable for any liens or
encumbrances for work performed on the Project Site after Tenant relinquishes
possession of the Project Site except as provided in this Lease.

 

10.5         Contest of Liens, Laws and Taxes.   Tenant shall have the right,
after prior written notice to the City, to contest by appropriate administrative
and/or legal proceedings, diligently conducted, in good faith, without cost or
expense to the City, unless and to the extent that the City is the defendant to
the action that.Tenant brings, the validity or application of any Taxes,
Utilities charges, liens or laws (collectively “Impositions” and individually
“Imposition”), subject to the following:

 

10.5.1      if, by the terms of any Imposition, compliance therewith pending the
prosecution of any such proceeding may legally be delayed without the occurrence
of any lien, charge or liability of any kind against the Project Site, the
leasehold interest created by this Lease, the Land Based Project or
the.Improvements and Personalty, or the operation of the Riverboat Gaming
Project, and without subjecting Tenant or the City to any liability, civil or
criminal, for failure so to comply therewith, Tenant may delay compliance until
the final determination of such proceeding: or

 

10.5.2      if any lien, charge or civil or criminal liability would be incurred
by reason of any such delay, Tenant nevertheless may contest as aforesaid and
delay as aforesaid, provided that such delay would not subject the City to
criminal liability, and Tenant furnishes to the City satisfactory evidence of
security to the City against any loss or injury by reason of such contest or
delay, if required by the City. If Tenant posts a bond in the amount of the
Imposition under contest, Tenant shall be deemed to have provided reasonable
security.

 

10.6         City Joinder In Contest.   To the extent legally necessary to
enable Tenant to lawfully exercise its rights under this Lease to contest an
Imposition, the City shall, at Tenant’s expense, join in any such contest in
which the City is not the defendant or adverse party.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 11

TEE CITY’S PERFORMANCE OF TENANT’S COVENANTS

 

11.1         The City’s Right to Perform.   If Tenant fails to pay any
Imposition in accordance with this Lease, or to take out, pay for, maintain or
deliver any of the insurance policies or certificates as provided for in this
Lease, or fails to make any other payment or perform any other act on its part
to be made or performed under this Lease, then the City, after written notice to
Tenant and Tenant’s failure to cure the same within thirty (30) days after such
notice (or immediately without notice or opportunity to cure in the event of an
emergency), may (but shall be under no obligation to) (i) pay any Imposition or
other charge payable by Tenant pursuant to this Lease, or (ii) take out, pay for
and maintain any of the insurance policies provided for in this Lease, or
(iii) make any other payment or perform any other act on Tenant’s part to be
made or performed under this Lease, and may enter upon the Project Site for any
such purpose, and take all such action, as may be necessary. No such payment or
performance by the City will waive or release Tenant from its obligation which
the City has elected to pay or perform on behalf of Tenant nor waive the City’s
right to take such action as may be permissible under this Lease as a result of
such default.

 

11.2         Repayment by Tenant. All sums so paid by the City and all costs and
expenses incurred by the City (including without limitation fees of attorneys
and other professionals) in connection with the performance of any such act,
shall bear interest until repaid to the City at the rate of 300 basis points
above the prime rate of Boonslick Bank in Boonville, Missouri and shall be paid
by Tenant to the City within five (5) days after demand.

 

ARTICLE 12

TERMINATION

 

12.1         Termination Events.

 

12.1.1      The following event “Terminating Events”) shall violate conditions
to performance by the City of its obligation under this Lease , and shall
constitute the only grounds for the City terminating this Lease: (i) subject to
Section 17.5 of this Lease, the failure of Tenant to complete construction of
Phase I/II of the Land Based Project no later than April 3, 2001; (ii) subject
to Section 13.2.1 of this Lease, the total abandonment of the Land Based
Project; (iii)  subject to Section 13.2.1 and Section 17.5 of this Lease, the
ceasing of gaming activities at or from the Project Site for a period of more
than thirty (30) consecutive days; (iv) the failure of Tenant to keep the public
park areas (which include the amphitheater area) open to the public (but subject
to such rights of closure as are provided in Section

 

20

--------------------------------------------------------------------------------


 

4.1 of this Lease) after notice and reasonable opportunity to cure; (v) the
failure of Tenant to pay the rent required under Section 3.1 of this Lease;
(vi) the failure of Tenant to comply with Section 2.5 of the Master Agreement
after notice and reasonable opportunity to cure; (vii) the failure of Tenant to
operate the Riverboat Gaming Project pursuant to Section 4.1 of this Lease after
notice and reasonable opportunity to cure; (viii) the failure of Tenant to
maintain insurance as required pursuant to Article 6 of this Lease; (ix) the
failure of Tenant to pay any City expenses which are the responsibility of
Tenant pursuant to this Lease or the Master Agreement or other monetary amounts
which the City advances for the benefit of Tenant (and which the City has the
right to advance under the terms of this Lease or the Master Agreement) after
notice and reasonable opportunity to cure; (x) the termination of the Master
Agreement; or (xi) subject to Section 17.5 of this Lease, the failure of the
Opening Date to occur by April 3, 2001.

 

12.1.2      Upon termination of this Lease, all improvements to the Project
Site, and all improvements, equipment, fixtures, trade fixtures and personal
property (except solely those artifacts, objects of art and similar discreet
items which are in good faith merely loaned or made available to Tenant for
display at the Riverboat Gaming Project and so designated by written notice to
the City within thirty (30) days after such item is first placed upon the
Riverboat Gaming Project) constituting the Land Based Project (the “Improvements
and Personalty”) shall automatically become the sole and exclusive property of
the City. Until the termination of this Lease, the Improvements and Personalty
shall be the property of the Tenant. In the event that the Riverboat Gaming
Project is constructed in accordance with the Preferred Site Configuration, then
the term “Improvements and Personalty” shall include the Riverboat/Floating
Facility (but not interior gaming equipment and other personalty located
therein, which shall be the property of Tenant in all events and regardless of
whether the Riverboat Gaming Project is constructed in accordance with the
Preferred Site Configuration or the Alternate Site Configuration) and the
Holding Pond. In the event that the Riverboat Gaming Project is constructed in
accordance with the Alternate Site Configuration, then the Riverboat/Floating
Facility will remain the property of.Tenant and may be removed by Tenant upon
the termination of this Lease. During the Term, Tenant will satisfy any liens or
encumbrances and prevent, except as otherwise provided in this Lease, any lien
or encumbrance from being filed against the Project Site or the Improvements and
Personalty other than for ad valorem property taxes and special assessments not
yet due and payable, so that the Project Site and the Improvements and
Personalty will at all

 

21

--------------------------------------------------------------------------------


 

times during the Term be free and clear of all liens and encumbrances.

 

12.1.3      Tenant agrees that the City shall be entitled to the benefit of all
provisions of law respecting the summary recovery of possession of the Project
Site. Tenant agrees that if it fails to surrender possession of the Project Site
and the Improvements and Personalty, Tenant shall be liable to the City for all
damages which the City shall suffer from Tenant’s failure to surrender
possession.

 

12.2         Surrender and Delivery of the Project Site. Tenant shall, upon the
termination of this Lease, deliver possession of the Project Site and the
Improvements and Personalty to the City without delay and in good order,
condition and repair, except for reasonable wear and tear, and free and clear of
all occupancies, subleases, concessions and licenses, and free and clear of all
liens and encumbrances. In the event that the Riverboat Gaming Project is
constructed in accordance with the Alternate Site Configuration, then the
Riverboat/Floating Facility shall not constitute part of the Land Based Project
and shall remain the sole property of Tenant upon termination of this Lease.

 

12.3         Personal Property Not Removed. Tenant shall remove all of Tenant’s
personal property which does not constitute the Personalty from the Project Site
upon termination of this Lease. Any personal property of Tenant which remains in
or on the Project Site after thirty (30) days from the termination of this Lease
may, at the option of the City, be deemed to have been abandoned by Tenant and
either retained by the City as its property or disposed of in such manner by the
City as the City may see fit.

 

12.4         The City Not Responsible. After termination of this Lease, the City
shall not be responsible for any loss or damage occurring to any personal
property owned by Tenant or any sublessee, licensee or franchisee of Tenant or
any of their respective suppliers, customers or invitees.

 

12.5         Restoration. If the Riverboat Gaming Project is constructed in
accordance with the Alternate Site Configuration, then following termination of
this Lease, Tenant will, if requested in writing by the City within thirty (30)
days after this Lease terminates, remove the Holding Pond. If the City does not
request removal of the Holding Pond within thirty (30) days after termination of
this Lease, the Holding Pond shall become the property of the City.

 

12.6         survival. Every obligation of Tenant under this Lease and each
Prime Lease which relates to the Riverboat Gaming Project or the occupancy by
Tenant of the Project Site, including the Railroad Portion and the DNR Portion,
shall survive the termination of this Lease and the applicable Prime Lease and
shall not

 

22

--------------------------------------------------------------------------------


 

terminate until such obligation is fully satisfied by Tenant. Notwithstanding
the foregoing, Tenant shall incur no obligation or liability under either this
Lease or any Prime Lease which arises after the termination of this Lease or
such Prime Lease, as the case may be, other than obligations or liabilities
which result from any action by Tenant, its agents or employees or from the
occupancy of the Project Site by Tenant or relate to the period of time that
Tenant occupied the Project Site.

 

ARTICLE 13
DEFAULT AND REMEDIES

 

13.1         Default. The following constitute a “Default” under this Lease:

 

13.1.1      Failure to perform or observe any covenant, obligation or agreement
of this Lease which failure continues uncured for thirty (30) days after written
notice from the City; provided that if such Default is of such a nature that it
cannot reasonably be cured within such thirty (30) day period, then so long as
Tenant commenced cure efforts within the thirty (30) day period and diligently
pursues completion of such cure, the thirty (30) day period will be extended for
such period of time as is reasonably necessary to complete such cure.

 

13.1.2      The occurrence of any other event described as constituting a
“Default” in the Project Documents, which is not cured within any applicable
notice and cure period.

 

13.2         Remedies.

 

13.2.1      If for any reason Tenant abandons the Phase I/II portions of the
Land Based Project at any time on or after the date the Acquisition Escrow
Account is funded by Tenant in accordance with this Lease Agreement and the
Master Agreement, then Tenant shall have the right to attempt to sell its
interest in the Riverboat Gaming Project (including but not limited to an
assignment of its interest under this Lease) in accordance with the provisions
of Section 1.6.2 of the Master Agreement, and in the event of such abandonment,
the rights and remedies of Tenant and the City in connection therewith shall be
as provided for, and as limited in, Sections 1.6.2, 1.6.3 and 1.6.4 of the
Master Agreement.

 

13.2.2      The cessation of gaming activities at or from the Project Site for
period of 30 consecutive days or more shall, unless caused by the matters
provided for in Section 17.5 of this Lease, be deemed to constitute an
abandonment of the Phase I/II portions of the Land Based Project, and in such
event the parties shall have the rights and remedies provided for in
Section 13.2.1 above; provided,

 

23

--------------------------------------------------------------------------------


 

however, that unless such cessation of gaming activities was a voluntary act by
Tenant, Tenant shall have the right to promptly commence such action as may be
necessary or appropriate to permit the resumption of gaming activities at or
from the Project Site, and so long as Tenant is diligently pursuing such action,
the cessation of gaming activities (i) shall not be considered an abandonment of
the Phase I/II portions of the Land Based Project, and (ii) shall not permit the
City to terminate this Lease in accordance with clause (iii) of Section 12.1.

 

13.2.3      If a Default arises from Tenant’s failure to complete Phase III
(other than payment of the Additional Payment) as and when required under the
Project Documents, within thirty (30) days after receiving written notice of
such Default from the City, Tenant will (i) cure such default, (ii) notify the
City in writing that such failure is for reasons beyond. its control, or due to
events or circumstances within the scope of Section 17.5 of this Lease, that are
then reasonably likely to continue indefinitely, or (iii) notify the City that
such failure is due to events or circumstances within the scope of Section 17.5
that are not then likely to continue indefinitely. In the case of clause (ii)
above, the City will be entitled to an amount equal to the actual reasonable
cost of completion of the uncompleted Project Increment(s), and Tenant will
accompany its written notice referred to in clause (ii) above with payment to
the City of its estimated cost of completion of such Project Increment(s) (with
Tenant remaining obligated to pay the actual reasonable cost thereof, if
greater, and the City remaining obligated to refund any excess of such payment
over the actual reasonable cost thereof, if lower). In the case of clause (iii)
above, so long as Tenant commenced cure efforts within thirty (30) days after
receiving written notice of such Default from the City and diligently pursues
completion of such cure, the thirty (30) day period will be extended as
reasonably necessary to complete such cure. If a Default arises from Tenant’s
failure to fully pay the Additional Payment as and when required under the
Project Documents, Tenant shall have a period of thirty (30) days after receipt
of written notice of such Default from the City to cure such Default.

 

If the City disagrees with the position taken in Tenant’s notice referred to in
the foregoing paragraph, then it will within thirty (30) days of receiving such
notice so notify Tenant in writing, and, unless the parties otherwise agree, the
dispute will be submitted to arbitration in St. Louis, Missouri under the
Commercial Arbitration Rules of the American Arbitration Association. The
decision of the arbitrator(s) shall be binding and conclusive on the City and
Tenant, and a judgment on the award may be entered by any court having
jurisdiction. In addition, if the position taken

 

24

--------------------------------------------------------------------------------


 

by Tenant in its written notice to the City was as specified in clause
(ii) above, then the City’s written notice made pursuant to this paragraph will
be accompanied by a return of the payment tendered by Tenant.

 

ARTICLE 14

BANKRUPTCY

 

14.1         Events of Bankruptcy.   The following shall be “Events of
Bankruptcy” under this Lease:

 

14.1.1      Tenant’s having been adjudicated insolvent, as that term is defined
in 11 U.S.C. § 101, et. seq. (the “Bankruptcy Code”), or under the insolvency
laws of any state, district, commonwealth or territory of the United States (the
“Insolvency Laws”);

 

14.1.2      the appointment of a receiver or custodian for all or a substantial
portion of Tenant’s property or assets, or the institution of a foreclosure
action upon all or a substantial portion of Tenant’s real or personal property;

 

14.1.3      the filing of a voluntary petition by Tenant under the provisions of
the Bankruptcy Code or Insolvency Laws;

 

14.1.4      the filing of an involuntary petition against Tenant as the subject
debtor under the Bankruptcy Code or Insolvency Laws, which is either not
dismissed within sixty (60) days of filing, or results in the issuance of an
order for relief against the debtor, whichever is later; or

 

14.1.5      Tenant’s making or consenting to an assignment for the benefit of
creditors or a common law composition of creditors.

 

14.2         The City’s Remedies.

 

14.2.1      Termination of Lease.          Upon the occurrence of an Event of
Bankruptcy, the City shall have the right to terminate this Lease by giving
written notice to Tenant, and Tenant shall be immediately obligated to quit the
Project Site. Any other notice to quit, or notice of the City’s intention to
reenter, is expressly waived. If the City elects to terminate this Lease,
everything contained in this Lease on the part of the City to be done and
performed shall cease without prejudice, subject, however, to the right of the
City to recover from Tenant all amounts owed up to the time of termination or
recovery of possession by the City, whichever is later, and any other monetary
damages or losses sustained by the City; provided, however, and notwithstanding
the

 

25

--------------------------------------------------------------------------------


 

foregoing or the further remedies set forth in this Section 14.2, the City shall
not have the right to terminate this Lease while a case in which Tenant is the
subject debtor under the Bankruptcy Code is pending, unless Tenant or its
trustee in bankruptcy (the “Trustee”) is unable to comply with the provisions of
Sections 14.2.5 of this Lease.

 

14.2.2      Suit for Possession.             Upon termination of this Lease
pursuant to Section 14.2.1 of this Lease, the City may proceed to recover
possession under and by virtue of the provisions of the laws of Missouri or by
such other proceedings, including reentry and possession, as may be applicable.

 

14.2.3      Reletting of Project Site.     Upon termination of this Lease under
Section 14.2.1 of this Lease, the City shall have the option to relet the
Project Site for such rent and upon such terms, in the City’s sole discretion.
The City shall not be liable in any way whatsoever for failure to relet the
Project Site or, if the Project Site is relet, for failure to collect the rent
under such reletting, and in no event shall Tenant be entitled to receive the
excess, if any, of such net rent collected over the sums payable by Tenant to
the City under this Lease.

 

14.2.4      Monetary Damages.            Any damage or loss sustained by the
City as a result of an Event of Bankruptcy may be recovered by the City in any
manner available at law or in equity. However, if Tenant becomes the subject
debtor in a case pending under the Bankruptcy Code, the provisions of this
Section 14.2.4 may be limited by the limitation of damage provisions of the
Bankruptcy Code.

 

14.2.5      Assumption or Assignment by Trustee. If Tenant becomes the subject
debtor in a case pending under the Bankruptcy Code, the City’s right to
terminate this Lease pursuant to this Article 14 shall be subject to the rights
of the Trustee to assume or assign this Lease. The Trustee shall not have the
right to assume or assign this Lease unless the Trustee (i) promptly cures all
Defaults under this Lease and all other Project Documents (ii) promptly
compensates the City for monetary damages which the City has established to the
satisfaction of the Bankruptcy Court that it has incurred as a result of such
Defaults, (iii) provides “adequate assurance of future performance”, and
(iv) complies with Article 15 of this Lease.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 15
ASSIGNMENT/SUBLEASE/ENCUMBRANCE

 

15.1         Assignment, Subletting and Other Transfers.

 

15.1.1      Subject to Sections 15.1.3, 15.1.4 and 15.1.5, Tenant may not assign
this Lease, or sublet the Land Based Project, in whole or in part, without the
City’s prior written consent (which may not be unreasonably withheld). No such
assignment or sublease, even if so consented to, will be effective until the
City receives and approves an executed counterpart of such assignment or
sublease, in recordable form, under which the assignee assumes all obligations
of Tenant under this Lease. This Article 15 shall not be construed to prevent
Tenant from assigning its rights pursuant to Section 16 of the Master Agreement
provided that Tenant complies with this Article 15. Notwithstanding the
foregoing, Tenant may sublease individual premises within buildings that
constitute part of the Land Based Project (for example, without limitation, a
sublease of a restaurant facility) without the prior consent of the City;
provided, however, that each such sublease will terminate upon the expiration or
sooner termination of this Lease and will provide that such sublease is subject
to all of the terms and conditions of this Lease.

 

15.1.2      Subject to Sections 15.1.3, 15.1.4 and 15.1.5, any transfer, whether
voluntary, involuntary or by operation of law, or any issuance by Tenant, of
shares of stock or other interests of a proprietary nature in Tenant or its
successor which, whether through a transaction or series of transactions,
results in the Trusts or their Permitted Transferee(s) (defined below) ceasing
to own at least 51% of all of the issued and outstanding shares of stock and
other interests of a proprietary nature in Tenant may not occur without the
prior written consent of the City (which may not unreasonably be withheld).

 

15.1.3      Notwithstanding Sections 15.1.1 and 15.1.2, it will be unreasonable
per se for the City to withhold its consent to a transfer (i) on the ground
(whether by itself or together with other factors) that the proposed transferee
has insufficient net worth if the proposed transferee has a net worth,
immediately prior to the transfer, of at least Ten Million Dollars ($10,000,000)
(exclusive of goodwill and other intangible assets if the proposed transferee is
not an individual), it being understood that the City may reasonably consent to
a transfer to a proposed transferee with a net worth of less than such amount,
or (ii) if the proposed transferee is a Necessarily Acceptable Transferee
 (defined below), it being understood that the City may reasonably

 

27

--------------------------------------------------------------------------------


 

consent to a transfer to a proposed transferee other than a Necessarily
Acceptable Transferee.

 

15.1.3.1   For purposes of this Section 15.1.3, a “Necessarily Acceptable
Transferee” means that the proposed transferee satisfies all of the following
criteria, as evidenced to the City by such documentation as the City may
reasonably request:

 

(a)  the proposed transferee has a net worth, immediately prior to the transfer,
of at least Ten Million Dollars ($10,000,000) (exclusive of goodwill and other
intangible assets if the proposed transferee is not an individual);

 

(b)  the proposed transferee shall either (i) have proven expertise in the
gaming industry of at least five (5) continuous years, or (ii) be a company
whose equity interests are directly or indirectly owned 50% or more by a company
or individuals with proven expertise in the gaming industry of at least five (5)
continuous years;

 

(c)  Tenant shall have in its employ following the transfer a general manager
for the Riverboat Gaming Project whose executive officers and other key
personnel (as reasonably designated by the City) possess proven expertise in the
gaming industry as evidenced by prior business activity of at least five (5)
continuous years; and

 

(d)           the proposed transferee has been investigated by the Missouri
Gaming Commission and advised in writing that issuance of all permits and
licenses necessary in order to lawfully conduct gaming activities at the Project
Site in accordance with the terms of this Master Agreement and Master Lease will
be forthcoming reasonably contemporaneously with the effective date of the,
transfer.

 

15.1.4      Notwithstanding Sections 15.1.1 and 15.1.2, the Trusts may transfer
all or a portion of their proprietary interest in Tenant without the City’s
consent to, or to a trust for the benefit of, Marvin Davis or a spouse, child or
grandchild of Marvin Davis (individually, a “Permitted Transferee” and,
collectively, “Permitted Transferees”).

 

15.1.5      Notwithstanding Sections 15.1.1 and 15.1.2, Tenant may transfer its
rights under the Project Documents without the City’s consent so long as after
giving effect to such transfer the transferee is a corporation, partnership or

 

28

--------------------------------------------------------------------------------


 

limited liability company the proprietary interests of which are at least 51%
owned, directly or indirectly, by the Trusts or their Permitted Transferee(s).

 

15.2         Limited Right to Encumber Leasehold Interest. Tenant may, at any
time and from time to time during the term of this Lease (subject, however, to
the limitations contained in Section 15.2.3), encumber, by deed of trust or
mortgage or other security instrument in favor of a Lender who has been approved
by the Missouri Gaming Commission (to the extent such approval is required by
applicable law) as an acceptable secured lender to Tenant (“Lender”), all of
Tenant’s interest under this Lease and the leasehold estate hereby created in
Tenant (the “Leasehold Estate”) together with any or all of the other portions
of the Riverboat Gaming Project owned by Tenant (such deed of trust, mortgage or
other security instrument is referred to in this Lease as a “Leasehold
Encumbrance”), strictly in accordance with the terms hereinafter set forth:

 

15.2.1      Any Leasehold Encumbrance shall be subject to all covenants,
conditions and restrictions set forth in this Lease and to all rights and
interests of the City.

 

15.2.2      Tenant shall give the City no less than twenty (20) days prior
written notice of any Leasehold Encumbrance, accompanied by a copy of any and
all deeds of trust, mortgages and/or other security instruments evidencing,
creating and/or governing the Leasehold Encumbrance (collectively the “Security
Instrument”).

 

15.2.3      Any indebtedness secured by a Leasehold Encumbrance must, at the
time of creation of such Leasehold Encumbrance, comply with the following:

 

(a)           as long as Tenant is at least 51% owned, directly or indirectly,
by beneficiaries of the Trusts, no indebtedness secured by a Leasehold
Encumbrance shall have a term which extends (regardless of when the indebtedness
is incurred) past the tenth (10th) anniversary of the Opening Date; and

 

(b)           except to the extent such indebtedness is personally guaranteed by
any of (i) Marvin Davis, (ii) any or all of the Trusts, or (iii) any individual
or entity with a net worth in excess of $10,000,000 (exclusive of goodwill and
other intangible assets in the case of an entity), the amount of such
indebtedness (i.e., the amount of the unguaranteed portion of such indebtedness)
shall not exceed a sum equal to 60% of the fair market value of the Riverboat
Gaming Project.

 

29

--------------------------------------------------------------------------------


 

The parties acknowledge that in the event that Tenant desires to expand the
geographic area of the Project Site beyond the area contemplated by the Master
Agreement or desires to construct additional improvements as a part of the Land
Based Project upon the Project Site, and in the event that Tenant and the City
mutually agree upon the applicable terms and conditions of such geographic
expansion or additional improvements, then the parties will negotiate the
prospect of Tenant providing to a Lender a security interest in its interest in
this Lease to secure financing for such geographic expansion and/or additional
improvements.

 

15.2.4      No Leasehold Encumbrance shall in any way constitute or be construed
as a lien or encumbrance on the City’s fee interest in the Project Site or on
the City’s reversionary interest in the Improvements or Personalty. The
Leasehold Encumbrance may encompass the Improvements and Personalty but only so
long as the Leasehold Encumbrance is in effect with respect to this Lease and
only so long as the Leasehold Encumbrance recognizes the City’s reversionary
interest in the Improvements and Personalty and can not extinguish or affect the
City’s rights to receive the Improvements and Personalty upon the termination of
this Lease free and clear of any lien or encumbrance. Therefore, any lien or
encumbrance on the Improvements or Personalty shall only be permitted if such
lien or encumbrance is only a lien on the Improvements and/or Personalty for the
duration that the Lender has a lien or encumbrance against Leasehold Estate and
does not extinguish the City’s reversionary interest in the Improvements and/or
Personalty. Notwithstanding the foregoing, however, the Lender may also hold
liens on the Riverboat/Floating Facility and the other property of Tenant to the
extent such property does not constitute the Leasehold Estate or the
Improvements or Personalty under this Lease, and Lender shall have the right to
realize on such collateral without restriction.

 

15.2.5      The City shall mail to any Lender who has given the City written
request for the same accompanied by notice of its address (a “Noticed Lender”),
a duplicate copy of any and all notices alleging or asserting the existence of a
Default by Tenant under this Lease or the occurrence or existence of any fact,
event or circumstance which with the giving of notice or the passage of time, or
both, would constitute a Default by Tenant under this Lease (a “Required Lender
Notice”). In addition, the City shall use reasonable efforts to mail to any
Noticed Lender a duplicate copy of any other notices the City may from time to
time give to or serve on Tenant pursuant to or relating to this Lease, but the
City

 

30

--------------------------------------------------------------------------------


 

shall have no liability for failure to do so. Any notices or other
communications to a Noticed Lender by the City pursuant to this Lease shall be
deemed to have been served on or given to Lender three (3) business days after
deposit in the United States first class certified mail, return receipt
requested, postage prepaid, addressed to Lender at the last mailing address for
Lender furnished in writing by the Lender to the City.

 

15.2.6      For as long as there is any Leasehold Encumbrance in effect, the
City hereby expressly agrees that it will notify a Noticed Lender prior to
materially modifying any material term of this Lease. Notwithstanding the
foregoing, however, upon foreclosure or other realization under a Leasehold
Encumbrance (including but not limited to by assignment or other transfer in
lieu of foreclosure), no Lender or other person which succeeds to the interest
of Tenant shall be bound by any amendment to this Lease which has not been
consented to by Lender in writing.

 

15.2.7      A Lender with a valid Leasehold Encumbrance shall have the right at
any time to:

 

15.2.7.1      do any act or thing required of Tenant under this Lease, and any
such act or thing done and performed by Lender shall be as effective to prevent
a forfeiture of Tenant’s rights under this Lease as if done by Tenant; and/or

 

15.2.7.2      realize on the security afforded by the Security Instrument by
foreclosure proceedings, accepting an assignment in lieu of foreclosure, or
other remedy afforded in law or in equity or by the Security Instrument, and to:

 

(a)  transfer, convey or assign the title of Tenant to the Leasehold Estate to
any purchaser at any foreclosure sale, whether the foreclosure sale is conducted
pursuant to court order or pursuant to a power of sale contained in the Security
Instrument, or to an assignee pursuant to an assignment in lieu of foreclosure,
provided that in each and any such instance the Lender shall first obtain the
prior written consent of the City, which consent shall not be unreasonably
withheld or denied so long as the Lender provides to the City satisfactory
evidence that the purchaser, assignee or other acquirer is an “Acceptable
Transferee” (defined below), but may otherwise be withheld, denied or
conditioned in the sole and absolute unrestricted discretion of the City; and

 

31

--------------------------------------------------------------------------------


 

(b)  itself acquire and succeed to the interest of Tenant under this Lease by
virtue of any foreclosure sale, whether the foreclosure sale is conducted
pursuant to a court order or pursuant to a power of sale contained in the
Security Instrument, or by virtue of an assignment in lieu of foreclosure,
provided that the Lender has complied with the provisions of Sections 15.2.11.3
and 15.2.11.5 below, and further provided that thereafter the Lender shall be
required to comply with the provisions of Section 15.2.7.2(a) in connection with
any subsequent sale, transfer, assignment or other conveyance or disposition of
the Leasehold Estate.

 

15.2.8      No Lender under any Leasehold Encumbrance shall be liable to the
City as an assignee of this Lease unless and until Lender acquires all rights of
Tenant under this Lease through foreclosure, an assignment in lieu of
foreclosure, or as a result of some other action or remedy provided by law or by
the Security Instrument; provided, however, that in all events, any person or
entity acquiring the Leasehold Estate (including Lender if Lender acquires the
Leasehold Estate) shall be liable to perform Lessee’s obligations under this
Lease during any period, but only during any period, in which that entity or
person has ownership of the Leasehold Estate or possession of the Project Site.
No sale, assignment,. transfer or other conveyance of the Leasehold Estate by
any party who is an assignee, successor in interest or transferee of Lender
shall cause any such party to be released from liability under this Lease;
provided that Lender shall not be deemed an owner of the Leasehold Estate or to
be in possession of the Project Site until Lender acquires all rights of Tenant
under the Lease through foreclosure, an assignment in lieu of foreclosure, or as
a result of some other action or remedy provided by law or by the Security
Instrument.

 

15.2.9      For as long as there is in effect any Leasehold Encumbrance held by
a Noticed Lender, the City may not terminate this Lease because of any
Terminating Event other than those Terminating Events listed in Sections 12.1.1
(i),(x) or (xi) of this Lease (the Terminating Events listed in clauses
(ii) through and including (ix) being referred to as a “Lender-Curable
Terminating Event”), unless the City has given to the Noticed Lender a copy of
the written notice provided to Tenant declaring the existence of the
Lender-Curable Terminating Event and afforded Lender the opportunity after
service of the notice to:

 

15.2.9.1      Cure the Lender-Curable Terminating Event within 20 days after
expiration of the time period granted to Tenant under this Lease for curing such

 

32

--------------------------------------------------------------------------------


 

Lender-Curable Terminating Event, when the Lender-Curable Terminating Event can
be cured by the payment of money to the City or some other person;

 

15.2.9.2      Cure the Lender-Curable Terminating Event within 45 days after
expiration of the time period granted to Tenant under this Lease for curing such
Lender-Curable Terminating Event, when the Lender-Curable Terminating Event must
be cured by something other than the payment of money and can by its nature
reasonably be cured within the period of time after service of the notice on
Lender and before the expiration of such 30 day period; provided, however, that
if the applicable Lender-Curable Terminating Event is of such a nature that,
although it can be cured, it cannot be cured within such period, then so long as
Lender commences the acts necessary to cure the Lender-Curable Terminating Event
within such period and thereafter diligently continues to pursue such cure, then
the cure period available to Lender shall be extended for such reasonable period
of time as is reasonably necessary in order to permit Lender to complete such
cure.

 

15.2.10    Tenant and Lender, jointly and severally agree to reimburse City on
demand for the City’s actual costs (including reasonable attorney’s fees),
incurred in conjunction with the review, processing and documentation of any
assignment, transfer, or other change of ownership of the Leasehold Estate
effectuated by or on behalf of Lender or otherwise pursuant to the exercise of
rights under the Security Instrument.

 

15.2.11    For purposes of this Section 15.2, the term “Acceptable Transferee”
shall mean that the proposed transferee of the Leasehold Estate satisfies each
and every one of the following criteria, as evidenced to the City by such
documentation as the City shall reasonably request:

 

15.2.11.1    the proposed transferee has a net worth, immediately prior to the
transfer, of at least Ten Million Dollars, exclusive of goodwill and other
intangible assets;

 

15.2.11.2    the proposed transferee shall (a) be a company either (i) with
proven expertise in the gaming industry of at least 5 continuous years, or
(ii) whose equity interests are directly or indirectly owned 50% or more by a
company which has proven expertise in the gaming industry of at least 5
continuous years, and (b) employ a general manager for the Riverboat Gaming
Project whose executive officers and other key personnel (as reasonably
designated by the City) possess proven

 

33

--------------------------------------------------------------------------------


 

expertise in the gaming industry as evidenced by prior business activity of at
least five continuous years;

 

15.2.11.3    the proposed transferee has been investigated by the Missouri
Gaming Commission and advised in writing that issuance of all permits and
licenses necessary in order to lawfully conduct gaming activities at the Project
Site in accordance with the terms of this Lease will be forthcoming reasonably
contemporaneous with the effective date of the transfer of this Lease;

 

15.2.11.4    the proposed transferee agrees to fund, contemporaneous with the
effectiveness of the transfer, the entire then unfunded portion of the
Acquisition Escrow Account and the Construction Escrow Account, determined as if
there was a present obligation to cause (a) the Acquisition Escrow Account to
equal the full unpaid acquisition cost of all phases of the Riverboat Gaming
Project and/or (b) the Construction Escrow Account to equal the full unpaid
costs of the construction (including required renovations) of all phases of the
Riverboat Gaming Project; and

 

15.2.11.5    the proposed transferee assumes all of the duties and obligations
of Tenant (or its affiliates) under this Lease, the Master Agreement and all
other Project Documents and agrees to be bound to the City to observe, perform
and/or comply with all of the terms, provisions, conditions, obligations,
duties, covenants and agreements at any time to be observed, performed and/or
complied with by Tenant (or its affiliates) under each such document as if the
transferee were originally a party to the same in the place of Tenant (or its
affiliates), all pursuant to documents and/or instruments in form and content as
are requested by and acceptable to the City.

 

15.2.12    Any rights of a Lender pursuant to this Section 15.2, including but
not limited to the right to realize on the Leasehold Estate created hereunder,
may be exercised by an affiliate or by a nominee on behalf of such Lender.

 

15.2.13    If this Lease is terminated or is proposed to be terminated for any
reason, by the City or Tenant (including, but not limited to, any rejection of
this Lease in a bankruptcy proceeding), then as soon as the City learns of such
termination or proposed termination, the City will immediately notify Lender of
such termination or proposed termination (a “Termination Notice”), which notice
will set forth any sums or other performance due to the City under this Lease,
and upon the written request of Lender, the City will

 

34

--------------------------------------------------------------------------------


 

enter into a new lease for the Project Site with Lender or its designee (a
“Lender Tenant”) for the remainder of the term of this Lease, upon the terms,
provision, covenants and agreements set forth in this Lease, with such
amendments thereto as may have been theretofore approved in writing by Lender,
provided:

 

15.2.13.1    Such Lender Tenant will request the City for such a new lease
within thirty (30) days after the date of its receipt of the Termination Notice.

 

15.2.13.2    Such Lender Tenant will pay to the City, at the time of the
execution and delivery of said new lease, on or about the date such Lender
Tenant acquires the right to ‘lease the Project Site (which may be subject to
delay by operation of any stay in any proceedings involving the reorganization
or insolvency of Tenant), any and all sums then due under this Lease but for
such termination.

 

15.2.13.3    Such Lender Tenant will, upon execution, and delivery of said new
lease, perform and observe all the other covenants and conditions on Tenant’s
part to be performed and observed to the extent that Tenant will have failed to
perform and observe the same, except that (i) with respect to any breach or
default which cannot be cured by such Lender Tenant until it obtains possession
of the Project Site, said Lender Tenant will have a reasonable time after said
Lender Tenant obtains possession to cure such breach or default, and (ii) in no
event will any Lender or Lender Tenant be required to. cure a breach or default
relating to the bankruptcy or insolvency of Tenant or any other breach or
default of Tenant which is not susceptible of being cured by a Lender Tenant.

 

ARTICLE 16

COVENANTS

 

16.1         Covenants By the City. The City represents, warrants and covenants
to Tenant and its permitted assigns (i) a covenant of quiet enjoyment for any
action taken by or through the City and with the further limitation that the
City shall in no way be liable for title defects associated with title prior to
the City receiving title to the Project Site; (ii) that this Lease is valid,
binding upon and enforceable against the City in accordance with its terms;
(iii) that upon execution of this Lease, the City will provide Tenant with an
opinion of its legal counsel that this Lease is valid, binding upon and
enforceable against the City in accordance with its terms; and (iv) during the
term of this Lease, the City shall not assess or charge Tenant for utilities,
tap-in rights, hook-ups, refuge pick-up or any other charge for City services or

 

35

--------------------------------------------------------------------------------


 

City owned services which are not consistent with the charges charged to any
other business in the City nor shall it impose any docking fees of any nature or
description on Tenant.

 

16.2         Covenants By Tenant.   Tenant represents, warrants and covenants to
the City as follows:

 

16.2.1      Enforceability.   This Lease is valid, binding upon and enforceable
against Tenant in accordance with its terms.

 

16.2.2      Power and Authority. Tenant is a corporation duly organized, validly
existing and in good standing under Nevada law, and is authorized to do business
as a foreign corporation in, and is in good standing under the laws of,
Missouri. Tenant has the full authority and power to enter into this Lease, to
execute and deliver this Lease and to perform and observe all the terms,
conditions and provisions of this Lease to be so observed and performed by
Tenant. The execution and delivery of this Lease by Tenant has been duly
authorized by all necessary action on its part. Tenant shall provide to the City
a certified copy of its resolution authorizing the execution and delivery of
this Lease.

 

16.2.3      No Conflicts. Except as otherwise provided in this Lease, nothing in
this Lease agreed to by Tenant or its officers, members and directors, will
conflict with or result in a breach of the terms and provisions of any contract
or agreement to which Tenant, its officers, members or directors, are a party or
by which Tenant, its officers, members or directors otherwise are bound, or to
the best knowledge of Tenant will violate any existing law, rule, regulation,
order of any court or governmental authority having jurisdiction over or
otherwise affecting Tenant, its officers, members or directors.

 

16.2.4      Financial Condition. Tenant is not a party to any assignment for the
benefits of its creditors or any bankruptcy proceedings, and the transactions
contemplated in this Lease shall not cause Tenant to become insolvent or
otherwise unable to pay its debts as the same become due.

 

16.2.5      No Contract Defaults.         Except as otherwise provided in this
Lease, Tenant is not in default under the terms or conditions of any contract or
agreement to which it is a party, which materially and adversely affects its
ability to perform its obligations under this Lease.

 

16.2.6      No Litigation. Except as otherwise provided in this Lease, to the
best knowledge of Tenant, there are no claims, suits or other proceedings
threatened or pending against Tenant which materially and adversely affect its
ability to perform its obligations under this Lease.

 

36

--------------------------------------------------------------------------------


 

16.2.7    Opinion of Counsel. Tenant shall provide to the City an opinion of
counsel stating that Tenant has the requisite power and authority to enter into
this Lease, the party executing this Lease on behalf of Tenant has been duly
authorized to do so and that this Lease is valid, binding upon and enforceable
against Tenant in accordance with its terms. Further, the opinion of counsel
shall state that based upon the facts known to counsel but without further
investigation or inquiry that this Lease does not violate any existing law,
rule, regulation, order of any court or governmental authority having
jurisdiction over or otherwise affecting Tenant, its officers or directors

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1       Notices.   Any notice or other communication required, permitted, or
contemplated by this Lease (a “Notice”) must be in writing and may be given by a
nationally recognized overnight courier service (e.g. Federal Express, Airborne,
etc.), United States Mail, registered or certified mail, return receipt
requested, personal delivery with executed receipt or facsimile with
verification and followed by United States Mail, registered or certified mail,
return receipt requested. Such Notice shall be deemed to have been duly given,
delivered or served; (i) if and when personally delivered or sent by verifiable
facsimile on the date so delivered or sent, or (ii) three (3) days after being
mailed by registered or certified mail, postage prepaid, or (iii) one (1) day if
sent by a nationally recognized overnight courier delivery service for next day
delivery, costs prepaid, addresses to:

 

The City:

 

City of Boonville

 

 

Attn:   City Administrator

 

 

525 East Spring Street

 

 

Boonville, Missouri 65233-1658

 

 

Telephone:   (816) 882-2332

 

 

Telecopier:   (816) 882-6608

 

 

 

With copies to:

 

Paul M. Wooldridge, Esq.

 

 

312 Main Street

 

 

Boonville, Missouri 65233

 

 

Telephone:   (816) 882-3447

 

 

Telecopier:   (816) 882-2542

 

 

 

And with copies to:

 

King Hershey Coleman Koch & Stone

 

 

2345 Grand Boulevard, Suite 2100

 

 

Kansas City, Missouri 64108

 

 

Attn:     Douglas S. Stone

 

 

Telephone:   (816) 842-3636

 

 

Telecopier:   (816) 842-2414

 

37

--------------------------------------------------------------------------------


 

Tenant:

 

c/o The Davis Companies

 

 

2121 Avenue of the Stars

 

 

Suite 2800

 

 

Los Angeles, California 90067

 

 

Attn: Michael Colleran

 

 

Telephone:   (310) 551-1470

 

 

Telecopier:   (310) 286-9359

 

 

 

With copies to:

 

Katten, Muchin & Zavis

 

 

525 West Monroe Street

 

 

Suite 1600

 

 

Chicago, Illinois 60661

 

 

Attn: David Bryant

 

 

Telephone:   (312) 902-5200

 

 

Telecopier:   (312) 902-1061

 

Notice given in any other manner will be deemed delivered when actually received
by the party to whom the notice is addressed. Any party may change its address
by giving the other parties ten (10) days advance written notice of such change.

 

17.2         Police Power Limitation. Notwithstanding anything to the contrary
set forth in the Project Documents with respect to the City’s obligations, the
City’s obligations under the Project Documents shall not be construed to require
the City to surrender or waive its police powers or contract away any of its
governmental functions in violation of Missouri law. The parties intend the
City’s obligations under the Project Documents shall be interpreted and
construed in light of the inherent limitations placed upon the City as a
municipal corporation which requires it to retain such powers and does not
permit the City to contract away those powers that are exclusively a legislative
prerogative.

 

17.3         Failure to Perform By the City. The City shall not be deemed to be
in default in the performance of any of its obligations under this Lease unless
the City’s failure to perform such obligation continues for a period of thirty
(30) days after written notice to the City specifying the nature of such
non-performance, provided that if such failure to perform is of such a nature
that it cannot reasonably be cured within such thirty (30) day period, then so
long as the City commenced cure efforts within the thirty (30) day period and
diligently pursues completion of such cure, the thirty (30) day period will be
extended for such period of time as is reasonably necessary to complete such
cure. Tenant shall have no right to terminate this Lease for any default or
non-performance by the City under this Lease, except by operation of law in the
event Tenant becomes owner of fee simple title to all or any part of the Project
Site, nor any right to offset.

 

17.4         No Liability. Tenant shall not assert or seek to enforce any claim
for breach of this Lease against any of the assets of the

 

38

--------------------------------------------------------------------------------


 

City other than the City’s interest in the Project Site for the satisfaction of
any liability or claim against the City under this Lease. Tenant agrees to look
solely to such interests for the satisfaction of any liability or claim against
the City under this Lease. It is specifically agreed that in no event whatsoever
shall the City, or any of its officers, officials, servants or agents, ever be
personally liable for any such liability, except, with respect to the City only,
as expressly set forth in the first two sentences of this Section.

 

17.5         Force Majeure.   If either Tenant or the City are delayed, hindered
in or prevented from the performance of any act required under this Lease by.
reason of weather, fire, acts of God, strikes, lock-outs, inability to procure
materials, failure of power, riots, insurrection, war, litigation which is being
pursued or defended by Tenant, or the failure of another party to this Lease to
perform an act required of it which is required in order for the party who was
prevented from acting to act and/or other matters beyond the reasonable control
of the party who is to act, then performance of such act shall be excused for
the period of the delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of such delay.

 

17.6         Certificates.   Either party will at any time and without charge,
within ten (10) days after written request by the other, certify by written
instrument as to: whether this Lease has been supplemented or amended, or if so,
in what manner; the validity of this Lease as of the time the request is
received; the existence of any Default by either party and any offsets,
counterclaims or defenses on the part of the other party; the Commencement and
Expiration Dates; and such other matters as might be reasonably requested. Such
certification may be delivered to any person specified in the certificate.

 

17.7         Waiver of Jury Trial and counterclaims. The City and Tenant waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Lease, Tenant’s use or occupancy of the
Project Site, any claim of injury or damage or the landlord-tenant relationship
between the parties. Tenant expressly waives the right to impose any
counterclaims in any action or proceeding in which the City seeks possession of
the Project Site and/or the Improvements and Personalty, except solely those
counterclaims which but for such imposition would, pursuant to applicable law or
rules of court, be forever barred.

 

17.8         Binding Effect. This Lease will be binding upon the parties and
their respective successors and permitted assigns.

 

17.9         No Joint Venture Or Partnership. Under no circumstances shall the
Project Documents or any actions of the parties in

 

39

--------------------------------------------------------------------------------


 

furtherance of the Project Documents be construed to create either a partnership
or a joint venture between the City and Tenant, the existence of the same being
specifically denied.

 

17.10       Attorneys Fees. If any party institutes litigation to enforce its
rights under or relating to a breach of this Lease, the prevailing party will be
entitled to recover from the other party reasonable attorneys’ fees and court
costs.

 

17.11       Governing Law. This Lease will be construed and interpreted in
accordance with the laws of Missouri, excluding its conflict of law provision.

 

17.12       Amendments. This Lease together with the Project Documents
constitute the complete and exclusive statement of the agreement between the
parties with respect to the development of the Riverboat, Gaming Project.

 

17.13       Entire Agreement. The Project Documents supersede all prior written
and oral statements, representations, communications of any type, covenants,
conditions, warranties and/or presentations with respect to the development of
the Riverboat Gaming Project and no representation, statement, communication of
any type, condition, warranty or presentation not contained in the Project
Documents shall be binding on the parties or have any force or effect
whatsoever. This Lease may not be amended or modified except by a written
instrument signed by both the City and Tenant.

 

17.14       Multiple Originals. This Lease may be executed in multiple original
counterparts. Each counterpart will be deemed an original, and when the
counterparts are taken together, they will be deemed to be one and the same
instrument.

 

17.15       Severability. If any provision of this Lease or its application to
any person or circumstances is to any extent held to be invalid, illegal or
unenforceable, the remainder of this Lease, or the application of such provision
to other persons or circumstances, will not be affected, and each provision of
this Lease will be valid and enforceable to the fullest extent permitted by law.

 

17.16       Interpretation. Where required for proper interpretation, words in
the singular will include the plural, and words of any gender will include all
genders. The descriptive headings of the articles and sections of this Lease are
for convenience only and will not control or affect the meaning or construction
of any of the provisions of this Lease.

 

17.17       Waiver. No waiver by any party of any of its rights or remedies
under this Lease will be considered a waiver of any other or subsequent right or
remedy. No waiver by any party of any

 

40

--------------------------------------------------------------------------------


 

of its rights or remedies under this Lease will be effective unless evidenced by
a written instrument executed by the waiving party.

 

17.18       Memorandum of Lease.  At any time and from time to time, at the
request of either party, the parties shall execute, deliver and record, at
Tenant’s expense, a Memorandum of Lease with respect to this Lease.

 

EXECUTED as of the date first above written.

 

 

 

“THE CITY”

 

 

 

 

 

THE CITY OF BOONVILLE, MISSOURI

[SEAL]

 

 

 

 

 

 

 

ATTEST:

 

By:

/s/ Bernard Kempf

 

 

 

Bernard Kempf, Mayor

/s/ [ILLEGIBLE]

 

 

 

City Clerk

 

 

 

 

 

 

 

APPROVED AS TO FORM AND LEGALITY

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

City Counselor

 

 

 

 

 

 

 

“TENANT”

 

 

 

 

 

 

DAVIS GAMING BOONVILLE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Colleran

 

 

 

Michael Colleran, President

 

41

--------------------------------------------------------------------------------